Citation Nr: 1044969	
Decision Date: 12/02/10    Archive Date: 12/10/10

DOCKET NO.  06-13 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California



THE ISSUE

Entitlement to a rating in excess of 40 percent for a low back 
disability.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
February 1973 to January 1976 and September 1990 to June 1991.  
This matter is before the Board of Veterans' Appeals (Board) on 
appeal from an October 2005 rating decision of the Phoenix, 
Arizona Department of Veterans Affairs (VA) Regional Office (RO) 
that continued a rating of 40 percent for his low back 
disability.  On his April 2006 VA Form 9 (substantive appeal), he 
requested a Travel Board hearing; he withdrew such request in 
December 2008.  In June 2006 he was afforded a hearing before a 
decision review officer (DRO); a transcript of the hearing is 
associated with the claims file.  The Veteran's claims file is 
now in the jurisdiction of the Los Angeles, California RO

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the Veteran if further action on his part is 
required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA applies to 
the instant claim.  While the notice provisions of the VCAA 
appear to be satisfied the Board finds that further development 
of the record is necessary to comply with VA's duty to assist the 
Veteran in the development of facts pertinent to the claim.  See 
38 C.F.R. § 3.159.   

An August 2005 private treatment record notes that general 
considerations of the disease of ankylosing spondylitis (the 
Veteran's diagnosis) included complete polyarticular ankylosis 
and prosthesis ankylosis.  It was noted that the Veteran had 
range of motion of the thoracolumbar spine limited by 50 percent 
on two prior examinations.   
On September 2005 VA examination the examiner opined that "it is 
my opinion that [the Veteran] has an unfavorable ankylosis of the 
entire thoracolumbar spine."  

On October 2009 examination (on behalf of VA) the examiner noted 
that there was "no ankylosis of the thoracolumbar spine."  

VA must provide an examination that is adequate for rating 
purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  As 
the medical evidence of record appears to be in conflict (i.e. 
inconsistent findings with inadequate explanation of rationale or 
citation to clinical evidence) an additional VA examination is 
necessary to resolve the conflict and determine the current 
nature and severity of the Veteran's low back disability.  

Accordingly, the case is REMANDED for the following:

1.	The RO should arrange for the Veteran to be 
examined by an orthopedist to determine the 
current nature and severity of his low back 
disability.  The Veteran's claims file (to 
include this remand) must be reviewed by the 
examiner in conjunction with the examination.  
Any indicated tests or studies (specifically 
ranges of motion, if any) should be 
completed.  The examiner should be provided 
with a copy of the General Rating Formula for 
Diseases and Injuries of the Spine (General 
Formula).    

a.	The findings reported should 
specifically include whether the 
Veteran's thoracolumbar spine is 
ankylosed (and if so whether in a 
favorable or unfavorable position).  
The examiner should reconcile, if 
possible, the above-cited August 2005 
(private), September 2005 (VA), and 
October 2009 (on behalf of VA) medical 
opinions regarding whether there is 
ankylosis of the Veteran's 
thoracolumbar spine.  The examiner 
should cite to clinical data to support 
the conclusion as to whether ankylosis 
was/was not shown when the opinions 
were offered (and on current 
examination).  
  
b.	The examiner should also indicate 
whether the Veteran's low back 
disability has neurological 
manifestations (and if so their nature 
and severity). The examiner should 
ascertain whether the low back 
disability has caused any 
incapacitating episodes (i.e., periods 
of bed rest prescribed by a physician); 
if so, note their duration and 
frequency.  

c.	Finally, the examiner should indicate 
whether or not there are any symptoms 
or manifestations of the Veteran's low 
back disability that are not reflected 
in the General Formula (and if so note 
their nature and severity). 

2.	The RO should then re-adjudicate the claim.  
If it remains denied, the RO should issue an 
appropriate supplemental statement of the 
case and afford the Veteran and his 
representative the opportunity to respond.  
The case should then be returned to the Board 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.

_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).
 
